Filed 9/26/17


                      CERTIFIED FOR PARTIAL PUBLICATION*


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                      DIVISION ONE

                                   STATE OF CALIFORNIA



LEAH LEVI,                                         D069526

        Plaintiff and Appellant,

        v.                                         (Super. Ct. No.
                                                    37-2014-00027582-CU-OE-CTL)
THE REGENTS OF THE UNIVERSITY OF
CALIFORNIA et al.,

        Defendants and Respondents.


        APPEAL from a judgment of the Superior Court of San Diego County, Ronald L.

Styn, Judge. Affirmed in part and reversed in part.

        The Watkins Firm, Daniel W. Watkins and Nancy A. Correa for Plaintiff and

Appellant.

        Andrews Lagasse Branch & Bell, Margaret C. Bell and Shauna L. Sinnott for

Defendants and Respondents.

        Dr. Leah Levi, a neuro-ophthalmologist, appeals from a summary judgment in

favor of her former employer, the Regents of the University of California (Regents), and


*      Pursuant to California Rules of Court, rule 8.1110, this opinion is certified for
publication with the exception of parts I and III through IX.
Dr. Robert Weinreb, the chair of the department of ophthalmology at the University of

California, San Diego (University). Levi asserted various causes of action against the

Regents and Weinreb related to discrimination, harassment, retaliation, and due process

violations. The retaliation claims alleged protected conduct under both California's

Whistleblower Protection Act (Gov. Code, § 8547 et seq. (CWPA)) and Fair

Employment and Housing Act (Gov. Code, § 12900 et seq. (FEHA)).

       Levi contends the trial court granted summary judgment based on its mistaken

application of the law. She argues she raised factual issues as to each of her causes of

action, including (1) whether she engaged in a protected activity under the FEHA and

whether that activity was connected to an adverse employment action; (2) whether she

made a protected disclosure of improper governmental activity or a condition threatening

the health and safety of the public to support her CWPA retaliation claim; (3) whether the

Regents' proffered nondiscriminatory reasons for taking adverse employment actions

against her were merely a pretext; (4) whether she was subjected to unwelcome conduct

due to her gender that was severe enough or sufficiently pervasive to alter the conditions

of her employment; (5) whether the Regents took reasonable steps to prevent

discrimination, retaliation, and harassment; (6) whether the Regents and Weinreb denied

her due process by failing to issue reports on grievances she had filed, failing to provide

her notice before reducing her salary and appointment, and failing to provide her an

opportunity to cure deficiencies and return to good standing; and (7) whether the Regents

and Weinreb interfered with her constitutional and statutory rights by threats,

intimidation, or coercion. We conclude Levi raised triable issues of fact sufficient to

                                             2
defeat summary judgment on her second cause of action for retaliation under the CWPA

and sixth cause of action for due process violations. Accordingly, we reverse the trial

court's order granting summary judgment and direct the court to grant Weinreb and the

Regents' alternative motion for summary adjudication on Levi's remaining causes of

action for retaliation under the FEHA, gender discrimination, gender harassment, failure

to prevent harassment, discrimination, retaliation, and Tom Bane Civil Rights Act (Civ.

Code, § 52.1 (Bane Act)) violations.

                  FACTUAL AND PROCEDURAL BACKGROUND

Levi's Complaints Against Weinreb

       In 1990, Levi joined the department of ophthalmology at the University as an

assistant professor in residence. In 2003, she was appointed as the residency program

director for the department and earned a stipend for the position. Weinreb had been on

the faculty with the department of ophthalmology since 1984. In 2009, Weinreb's wife,

Dr. Cristiana Vasile, applied for a resident position in the department. Levi asked

Weinreb to recuse himself from the resident selection process to avoid inferences of

impropriety.

       As a result of Vasile's residency application, the University received an

anonymous whistleblower complaint in 2009 alleging Weinreb had a conflict of interest

because he was the vice chair of the department at that time. The University conducted

an investigation regarding the complaint and Levi participated in that investigation. After

the University informed Weinreb about the complaint, he questioned Levi about it. The

investigation concluded that the whistleblower's claims were unsubstantiated.

                                             3
       Vasile was ultimately accepted into the residency program with a standard

condition that she complete a one-year internship prior to starting the ophthalmology

program. The University's internal medicine department requested that the

ophthalmology department pay for Vasile's internship position. Thus, Weinreb

transferred discretionary funds he had control over to the internal medicine department to

pay for Vasile's internship at the University.

       In 2011, Weinreb was appointed chair of the ophthalmology department. Shortly

thereafter he made changes to the residency program, including delaying the orientation

schedule and modifying policies pertaining to resident vacations, calls, and patient

triaging. These changes benefited Vasile. When Levi told Weinreb that any change in

the patient triaging policy had to be structured to ensure resident accountability and

patient safety, Weinreb became angry and said, " 'I think I made myself clear.' "

       In July 2011, Weinreb met with Levi and informed her that the residency program

was " 'awful and embarrassing.' " Levi was surprised to hear Weinreb say that residents

and faculty could not work with her. Levi had earned teaching awards and positive

evaluations from a majority of the faculty. When Levi challenged Weinreb's

characterization of the program and her relationships with colleagues, Weinreb stood up,

banged his fist on the table in front of Levi and said, " 'I can remove you as [program

director] if you keep fighting me every step of the way.' " Levi felt frightened,

intimidated, and threatened by Weinreb. Weinreb calmed down after Levi asked him if

he was threatening her and the meeting continued. Weinreb and Levi went on to discuss

the appointment of an assistant residency program director.

                                                 4
       During the July 2011 meeting, Weinreb and Levi also discussed Levi's clinical

practice. At the time, Levi was seeing approximately 16 patients per week at University

clinics. Weinreb asked Levi if she could see more patients. Levi knew that unlike most

of the department faculty, her clinical practice did not cover her salary. She believed that

increasing her patient load would decrease the amount of time she spent with each patient

and impact the quality of care she provided. She also thought that Weinreb, as a

glaucoma specialist, was not in a position to tell her, a neuro-ophthalmologist, how to

practice.

       Levi's relationship with Weinreb improved temporarily. Weinreb made positive

comments about Levi to others and asked Levi to review important documents.

       Around March 2012, the University received two more whistleblower complaints

regarding Weinreb. One complaint alleged that Weinreb was showing favoritism toward

Vasile, and the other alleged that the faculty was afraid to frankly evaluate Vasile

because of possible retaliation by Weinreb. Levi did not make the complaints. Weinreb

wondered whether Levi had filed the complaints and was furious about them.

       In April 2012, Weinreb asked Levi to stay on as resident program director for one

more year to continue mentoring Dr. Jeff Lee, who had been appointed assistant program

director in August 2011. A month later, Weinreb and another physician met with Levi

and told her to step down as program director. However, Levi informed them that she

had no intention of stepping down. Weinreb and the other physician told Levi that it was

time for a change in leadership, resident test scores were low, and the residency program



                                             5
was not attracting high-quality applicants. In June 2012, Weinreb removed Levi as

program director and shortly thereafter appointed Lee to replace her.

       Immediately following her dismissal as program director, Levi filed three

anonymous whistleblower complaints in one day against Weinreb. One complaint

alleged Weinreb engaged in a "[c]oncerted effort" to dismiss Levi as program director as

a result of prior whistleblower complaints that Weinreb believed Levi had filed. Another

complaint alleged that decisionmaking in the ophthalmology department favored

Weinreb's wife. The third complaint alleged Weinreb engaged in abusive behavior

designed to intimidate people. Specifically, Levi claimed Weinreb attempted to

undermine staff members' confidence, yelled at people, targeted people who he perceived

were aligned with the prior chair of the ophthalmology department, and fired people who

disagreed with him. In July 2012, shortly after filing her three anonymous whistleblower

complaints, Levi filed another complaint with the office of the "Locally Designated

Official" (LDO).

       Irene Levintov from the University president's office investigated Levi's

allegations to the LDO. Levi had alleged Weinreb behaved in an " 'intimidating and

threatening manner,' " said " 'hurtful things,' " created " 'a hostile work environment,' "

and was a " 'bully.' " In the LDO complaint, Levi also expressed concern that Weinreb

retaliated against her by removing her from her position as residency program director

because he believed she had filed prior whistleblower complaints against him alleging a

conflict of interest. Levintov concluded Levi's allegations did not rise to the level of

improper governmental activity and were not substantiated. However, based on her

                                              6
investigation, Levintov concluded that Weinreb was a bully and created a stressful and

hostile work environment. Levintov indicated that her definition of "hostile" was not in a

"legal sense."

       In September 2012, Levi filed a grievance alleging many of the same claims as her

June and July 2012 complaints. Levi also alleged that Weinreb had funded Vasile's

internship position in the internal medicine department.

       In March 2013, Levi filed a complaint alleging that Weinreb retaliated against her

for being a whistleblower. Specifically, Levi claimed that Weinreb excluded her from

interviewing applicants for the residency program, excluded her from committees, and

did not ask her to speak at a conference that he had organized with another physician.

Levi's Salary and Appointment Reduction

       Levi had a split appointment between the University and the VA San Diego

Healthcare System (VA), an affiliate of the University. Under the split appointment plan,

the University counted service to the VA as part of a faculty member's commitment or

"effort" to the University. The split appointment plan allowed for up to a maximum of

150 percent appointment split between the University and the VA. However, the

University recognized a full-time faculty member's professional commitment or "effort"

as 100 percent, even if the appointment between the VA and the University exceeded 100

percent. Thus, a faculty member could hold a 100 percent appointment at the University

and a 50 percent appointment at the VA, but the total commitment to the University

remained 100 percent. Levi had a 150 percent appointment, which included 100 percent

to the University and 50 percent to the VA.

                                              7
       Levi's clinical practice was insufficient to cover her costs, resulting in a deficit to

the department of ophthalmology. Levi knew that she had been in deficit for many years,

but believed it was not a problem for the department. In June 2012, Weinreb and

Catherine Ledford, the ophthalmology department's administrative vice chair, met with

Ron Espiritu, the associate vice chancellor for the University health sciences' business

and fiscal affairs, to discuss financially underperforming faculty, including Levi, and

recommendations for remediation. Although there was enough patient volume for Levi

to increase her patient visits, she was unwilling to see additional patients. Thus, Espiritu

said the department could reduce Levi's University appointment from 100 percent to 50

percent to address her deficit.

       Weinreb and Ledford met with Dr. Andrew Ries, associate vice chancellor for

academic affairs, who was responsible for overseeing academic appointments and any

actions that could involve a change in an academic appointment. Ries confirmed that the

department could reduce Levi's University appointment from 100 percent to 50 percent

due to Levi's inability to generate sufficient revenue to cover her costs. According to

Ries, the change did not constitute an involuntary reduction of time because her total

commitment to the University remained at 100 percent, split evenly between the

University and the VA. Further, because Levi's salary after reduction of her University

appointment still exceeded her guaranteed covered compensation, the change was not

considered a layoff or a reduction in time or salary. Ries testified that the University

reduced Levi's salary due to lack of sufficient funds to cover the cost of her University

appointment, not as a corrective action.

                                               8
          At a meeting in October 2012, Weinreb stated that three faculty members were in

deficit. Levi knew that she was one of those faculty members. She also knew that at

least three male faculty members had previously been told they were in deficit. Two of

those male faculty members resolved their deficit by cutting expenses or reducing their

salary.

          In March 2013, Levi received a letter from Espiritu, confirming that Levi's

practice did not cover her base salary and expenses, and that the ophthalmology

department had subsidized her costs. The letter informed Levi that because she was not

covering her base salary, her University appointment would be reduced from 100 percent

to 50 percent and her VA appointment would remain unchanged. As a result, Levi's

salary would be adjusted to reflect the reduced University appointment. The letter went

on to state that Dr. William Freeman, vice chair, would meet with Levi to discuss a plan

to provide her additional clinic time and space in order for her to resolve her deficit.

Further, Freeman would continue to meet with Levi monthly to monitor her progress and

assist her in meeting her goals. Even with the University appointment and salary

reductions, Levi's projected revenue would not cover her costs. Thus, the department

would continue to provide Levi a subsidy of approximately $15,000 per year. The two

other faculty members in deficit did not receive a letter similar to the one Espiritu sent to

Levi.

          In April 2013, Levi's attorney sent a letter to Espiritu challenging Levi's University

appointment reduction and demanding that Levi be reinstated as the residency program



                                                9
director. The letter alleged that the Regents and University's conduct constituted

retaliation, harassment, and gender and age discrimination.

       Levi met with Freeman in June 2013. During the meeting, Freeman and Levi

discussed increasing Levi's clinical income. Levi said that in order for her to see more

patients, she needed more space and technical help. Freeman suggested other options for

Levi to increase her revenue.

       In June 2013, Levi resigned effective July 1 of that year. She felt that she had

fulfilled the requirements of a faculty member, but continued to face hurdles at the

University such as having her appointment reduced and being dismissed as residency

program director. She acknowledged that between March and June 2013 there was

nothing inappropriate or problematic about her work environment.

Levi's Complaint and the Motion for Summary Judgment

       In August 2014, Levi filed an action against the Regents and Weinreb. In the

operative amended complaint, she alleged causes of action against the Regents for

retaliation under the FEHA; gender discrimination; and failure to prevent harassment,

discrimination, and retaliation. She also asserted claims for retaliation under the CWPA,

gender harassment, violation of due process, and violation of the Bane Act against both

the Regents and Weinreb.

       Defendants moved for summary judgment or alternatively for summary

adjudication of issues. They argued Levi could not state a prima facie case of retaliation

under the FEHA because she did not engage in a protected activity, there was no causal

connection between an adverse employment action and a protected activity, and the

                                            10
Regents had a legitimate business reason for her termination. Defendants claimed that

Levi's second cause of action for retaliation in violation of the CWPA failed because her

only disclosure of improper governmental activity was her April 2013 complaint

involving gender discrimination, and there was no causal connection between that

complaint and an adverse employment action. On Levi's claim of gender discrimination,

the Regents argued Levi could not establish that she was constructively terminated or

suffered an adverse employment action motivated by her gender. The Regents further

asserted they had legitimate, nondiscriminatory reasons for their employment decisions,

and Levi could not establish pretext. The Regents and Weinreb contended that Levi's

gender harassment claim failed because she could not show conduct by Weinreb that was

sufficiently severe or pervasive to rise to the level of harassment. According to

defendants, Levi's failure to show harassment, discrimination and retaliation precluded

her claim for failure to prevent such conduct. On Levi's due process cause of action, the

defendants argued the notice and opportunity to cure provisions in the University's

policies did not apply to Levi because her base salary was not reduced and her

appointment remained at the guaranteed level of 100 percent. Lastly, defendants asserted

that Levi's Bane Act claim failed because she could not show they interfered with her

constitutional or statutory rights, and that any alleged interference was unaccompanied by

actual or attempted threats, intimidation, or coercion.

       Levi opposed the motion. She also filed multiple objections to each of five

declarations the Regents and Weinreb submitted in support of their motion. The



                                             11
objections did not quote or set forth the objectionable statements or material. Instead,

Levi only identified paragraph numbers within the declarations.

       In its tentative decision, the trial court overruled Levi's evidentiary objections

based on her failure to comply with California Rules of Court, rule 3.1354(b),1 which

requires the objecting party to, among other things, quote or set forth the objectionable

statements or material. At the hearing on the summary judgment motion, Levi submitted

revised evidentiary objections to three of the five declarations. The revised objections

quoted the objectionable statements in each declaration. The court informed Levi's

counsel that it did not think Levi was entitled to file objections twice, but she could "file

whatever [she thought she] need[ed] to file."

       After hearing arguments on the motion, the court granted summary judgment and

overruled Levi's evidentiary objections based on her failure to comply with rule

3.1354(b). The court also found Levi's revised evidentiary objections, filed at the time of

the hearing on the summary judgment motion, were untimely under rule 3.1354(a), and

that Levi had not established good cause for the untimely filing of the objections.

                                       DISCUSSION

       "We review a summary judgment or summary adjudication ruling de novo to

determine whether there is a triable issue as to any material fact and whether the moving

party is entitled to judgment as a matter of law. [Citation.] 'In practical effect, we

assume the role of a trial court and apply the same rules and standards which govern a


1      All further rule references are to the California Rules of Court.

                                              12
trial court's determination of a motion for summary judgment.' [Citation.] '[W]e are not

bound by the trial court's stated reasons for its ruling on the motion; we review only the

trial court's ruling and not its rationale.' " (Mills v. U.S. Bank (2008) 166 Cal.App.4th

871, 895.) "In performing our de novo review, we must view the evidence in a light

favorable to plaintiff as the losing party [citation], liberally construing [plaintiff's]

evidentiary submission while strictly scrutinizing defendants' own showing, and

resolving any evidentiary doubts or ambiguities in plaintiff's favor." (Saelzler v.

Advanced Group 400 (2001) 25 Cal.4th 763, 768; Aguilar v. Atlantic Richfield Co.

(2001) 25 Cal.4th 826, 843.)

                                 I. FEHA Retaliation Claim

       Levi contends she established a prima facie case of retaliation under the FEHA

with evidence that she engaged in a protected activity by participating in investigations of

and filing complaints against Weinreb. She further contends there was a causal

connection between her protected activities and adverse employment actions. As we

shall explain, we conclude the trial court properly granted summary judgment because

Levi did not engage in protected activity within the meaning of the FEHA prior to April

2013, and there was no causal link between a post-April protected activity and an adverse

employment action.

A. Summary Judgment Burden on Cause of Action for Retaliation Under the FEHA

       To make a prima facie case of retaliation, the plaintiff must establish "(1) he or she

engaged in a protected activity; (2) the employer subjected the employee to an adverse



                                               13
employment action; and (3) a causal link between the protected activity and the

employer's action." (Akers v. County of San Diego (2002) 95 Cal.App.4th 1441, 1453.)

       "[P]rotected conduct can take many forms. Specifically, [Government Code

section 12940, subdivision (h)] makes it an unlawful employment practice '[f]or any

employer . . . to discharge, expel, or otherwise discriminate against any person because

the person has opposed any practices forbidden under this part or because the person has

filed a complaint, testified, or assisted in any proceeding under this part.' " (Yanowitz v.

L'Oreal USA, Inc. (2005) 36 Cal.4th 1028, 1042 (Yanowitz).) "[A]n employee's conduct

may constitute protected activity for purposes of the antiretaliation provision of the

FEHA not only when the employee opposes conduct that ultimately is determined to be

unlawfully discriminatory under the FEHA, but also when the employee opposes conduct

that the employee reasonably and in good faith believes to be discriminatory, whether or

not the challenged conduct is ultimately found to violate the FEHA." (Id. at p. 1043.)

However, "an employee's unarticulated belief that an employer is engaging in [conduct

prohibited by the FEHA] will not suffice to establish protected conduct for the purposes

of establishing a prima facie case of retaliation, where there is no evidence the employer

knew that the employee's opposition was based upon a reasonable belief that the

employer was engaging in [conduct violating the FEHA]." (Id. at p. 1046.)

"[C]omplaints about personal grievances or vague or conclusory remarks that fail to put

an employer on notice as to what conduct it should investigate will not suffice to

establish protected conduct." (Id. at p. 1047.)



                                             14
       The causal link between an employee's protected activity and adverse employment

action may be an inference raised by circumstantial evidence that the employer was

aware the employee had engaged in protected activities and that the allegedly retaliatory

employment decision was made in close proximity in time to the employee's participation

in protected activities. (Morgan v. Regents of University of California (2000) 88

Cal.App.4th 52, 69.)

B. Levi Failed to Establish She Engaged in Protected Activities Before April 2013

       Here, the parties do not dispute that Levi's April 2013 complaint was a protected

activity under the FEHA. Rather, they dispute whether Levi's participation in

investigations or filing of complaints and grievances prior to April 2013 constituted

protected activities. Specifically, Levi relies on her participation in a 2009 investigation

into a whistleblower complaint about Vasile's residency, her participation in two

investigations in March 2012 regarding Weinreb and Vasile, her filing of complaints in

June and July 2012 and a grievance in September 2012, and her filing of a complaint in

March 2013.2 We address each of these items in turn.


2       To support her retaliation argument on appeal, Levi also references her
participation in a November 2011 investigation by the University's labor relations, and
discussions she had with Dr. Vivian Reznik, the assistant vice chair of faculty affairs, and
Lori Chamberlain, the director of the office of prevention of harassment and
discrimination, about Weinreb's conduct. However, Levi did not allege retaliation based
on these complaints and discussions in her amended complaint. Further, she did not raise
these complaints and discussions during summary judgment proceedings. It is well
settled that 'in reviewing a summary judgment, the appellate court must consider only
those facts before the trial court, disregarding any new allegations on appeal. [Citation.]
Thus, possible theories that were not fully developed or factually presented to the trial
court cannot create a "triable issue" on appeal. [Citations.]' " (Sacks v. FSR Brokerage,
Inc. (1992) 7 Cal.App.4th 950, 962 (Sacks); see also County of Santa Clara v. Atlantic
                                               15
       The 2009 anonymous whistleblower complaint alleged Weinreb had a conflict of

interest because he was the vice chair of the ophthalmology department at the time Vasile

applied for a position in the department's residency program. Levi participated in the

investigation of that complaint. Levi argues the 2009 complaint alleged harassment and

discrimination prohibited by the FEHA. However, the evidence indicates otherwise.

Levi admitted the complaint was limited to the issue of the fairness of the residency

application process. Favoritism toward a paramour does not constitute sexual harassment

or discrimination. (Proksel v. Gattis (1996) 41 Cal.App.4th 1626, 1630 (Proksel).)

Accordingly, Levi did not engage in protected activity by participating in the

investigation of the 2009 whistleblower complaint.

       Similarly, Levi's participation in two investigations in March 2012 regarding

Weinreb and Vasile did not implicate the FEHA. The complaints alleged Weinreb was

showing favoritism toward Vasile by changing the vacation policy and on-call schedule

for residents and that faculty members were afraid to fairly evaluate Vasile. The

evidence in the record indicates that the policy changes impacted all residents equally and

did not negatively impact Levi. Further, although Levi generally states the complaints

involved harassment and discrimination, she does not explain how the complaints

implicated the FEHA. For example, she does not contend the complaints arose from

Weinreb's discrimination against or harassment of any employee based on protected


Richfield Co. (2006) 137 Cal.App.4th 292, 332 [" 'The burden of a defendant moving for
summary judgment only requires that he or she negate plaintiff's theories of liability as
alleged in the complaint. A "moving party need not '. . . refute liability on some
theoretical possibility not included in the pleadings.' " ' "].)

                                            16
grounds, including gender. (Gov. Code, § 12940, subd. (a).) She does not argue that the

complaints involved allegations that Weinreb led employees to believe they could obtain

favorable treatment from him if they became romantically involved with him. Based on

the evidence in the record, the March 2012 complaints did not implicate the FEHA.

       Next, Levi argues her filing of complaints in June and July 2012 and a grievance

in September 2012 involved conduct prohibited by the FEHA. Specifically, she contends

those complaints alleged Weinreb "sexually favored Vasile, treated Levi and other

women worse than men, behaved abusively, retaliated, was a bully, and created a hostile

workplace." Levi mischaracterizes the complaints. Based on our review of the record,

Levi's complaints alleged Weinreb retaliated against her based on her involvement in the

2009 and March 2012 whistleblower complaints, decisionmaking in the ophthalmology

department favored Vasile, Weinreb engaged in abusive behavior to intimidate people,

Weinreb targeted people who he believed were aligned with the prior department chair or

disagreed with Weinreb, and Weinreb was a bully. The September 2012 grievance

alleged the same claims as her June and July 2012 complaints.

       As we have already stated, the 2009 and March 2012 whistleblower complaints

did not involve protected activity under the FEHA. Thus, Levi's 2012 complaints

alleging that Weinreb retaliated against her based on her participation in the earlier

whistleblower investigations do not support her retaliation claim under the FEHA.

Further, Levi's contention that Irene Levintov, a University investigator, concluded that

Levi's participation in the whistleblower investigations were protected activities because

the complaints alleged a hostile workplace is inaccurate. Levintov did not make a finding

                                             17
of protected activity under the FEHA. Rather, she determined that Levi engaged in an

activity protected by the University's whistleblower policy. In that context, Levintov

investigated whether Levi participated in a complaint disclosing an improper

governmental activity, as defined in Government Code section 8547.2 (see part IV, post)

or a serious or substantial violation of University policy. She did not find any improper

governmental activity, but determined Levi made a protected disclosure by

"participat[ing] in the whistleblower investigation interview process."

       Similarly, Levintov did not find harassment or hostile work environment within

the meaning of FEHA. Rather, she determined that Weinreb was a bully, which created a

stressful and hostile workplace. Her definition of "hostile" was not a legal conclusion for

purposes of the FEHA. According to Levintov, Levi alleged that Weinreb created a

"hostile [work] environment," but Levi did not use that term to mean sexual harassment.

Instead, "hostile work environment" meant a difficult place to work with tough

management. Nothing in Levi's complaints about Weinreb's conduct—including that he

was a bully, engaged in abusive behavior to intimidate people, and targeted people who

he believed were aligned with the prior department chair or disagreed with Weinreb—

suggested that Weinreb was treating Levi or any other employee differently based on a

protected characteristic.

       In regard to Levi's complaint that Weinreb made changes to department policies to

favor Vasile, such conduct is not prohibited by the FEHA. The policy changes impacted

all residents equally. Further, "by itself preferential treatment of paramours is not

actionable by other employees." (Proksel, supra, 41 Cal.App.4th at p. 1627.) However,

                                             18
"sexual favoritism by a manager may be actionable when it leads employees to believe

that 'they [can] obtain favorable treatment from [the manager] if they became

romantically involved with him' [citation], the affair is conducted in a manner 'so

indiscreet as to create a hostile work environment,' or the manager has engaged in 'other

pervasive conduct . . . which created a hostile work environment.' " (Miller v.

Department of Corrections (2005) 36 Cal.4th 446, 465 (Miller).) Levi argues the

evidence satisfied the second criterion because Weinreb engaged in "an indiscreet pattern

of favoritism . . . , commencing with Vasile's application to the residency program and

continuing throughout her residency." Levi's misapplies the legal standard. The question

is not whether Weinreb engaged in indiscreet attempts to change policies for his wife.

Rather, in determining whether sexual favoritism is actionable, the evidence must show

the romantic relationship was conducted in a manner so indiscreet as to create a hostile

work environment. Levi has not pointed to any evidence to support that theory.

       Levi further argues the evidence satisfied the third criterion because Weinreb's

"favoritism towards Vasile was accompanied by harassment, bullying, threats, and

intimidation toward those who did not acquiesce." Levi does not point to evidence that

Weinreb's harassment, bullying, threats and intimidation were related to a characteristic

protected under the FEHA. Moreover, there is no indication that Weinreb's conduct in

favoring Vasile "convey[ed] the message that a woman cannot be 'evaluated on grounds

other than her sexuality.' " (Miller, supra, 36 Cal.4th at p. 465.)

       Based on the foregoing, we conclude Levi did not engage in protected conduct by

filing the June and July 2012 complaints and September 2012 grievance because the

                                             19
complaints and grievance did not oppose a practice forbidden by the FEHA. There is

nothing in the complaints and grievance that would have put the University, the Regents,

or Weinreb on notice of unlawful discrimination or harassment under the FEHA.

       Lastly, Levi relies on her filing of a complaint in March 2013 to support her

retaliation claim under the FEHA. In the March 2013 complaint, Levi alleged that

Weinreb excluded her from interviewing applicants for the residency program, excluded

her from committees, and did not ask her to speak at a conference because she was a

whistleblower in the past or participated in whistleblower investigations. Again, nothing

in the March 2013 complaint suggests harassment or discrimination based on gender or

any other protected grounds under the FEHA.

       In sum, Levi failed to establish that she engaged in any protected activity prior to

April 2013. Further, even if Levi had a good faith belief that she engaged in protected

activities before April 2013, her belief is not sufficient "to establish protected conduct for

the purposes of establishing a prima facie case of retaliation." (Yanowitz, supra, 36

Cal.4th at p. 1046.) Rather, there must be "evidence the employer knew that the

employee's opposition was based upon a reasonable belief that the employer was

engaging in discrimination." (Ibid.) There was nothing in Levi's complaints to put the

University on notice that it should investigate claims of discrimination or harassment

based on gender. (Id. at p. 1047.) Although Levi was not required to use legal terms or

buzzwords in her complaints (ibid.), she was required to sufficiently convey to her

employer that it had or was acting in an unlawful harassing or discriminatory manner.

Levi's complaints before April 2013 did not satisfy this standard.

                                             20
C. Levi Failed to Establish a Causal Connection Between Her April 2013 Complaint and

an Adverse Employment Action

      The parties do not dispute that the letter from Levi's attorney to Espiritu in April

2013 constituted protected activity under the FEHA. However, Levi failed to establish a

causal connection between that letter and an adverse employment action. The evidence

reveals that the majority of the adverse employment actions upon which Levi relies

occurred prior to April 2013. For example, Weinreb dismissed her as program director in

June 2012, excluded her from interviewing residency applicants in November 2012, and

did not ask her to speak at an ophthalmology conference in February 2013. Further, the

University reduced Levi's appointment and salary in March 2013. Because these

employment actions occurred before Levi's April 2013 letter, there is no causal

connection between Levi's protected activity and the University's employment actions.

      Levi argues she suffered an adverse employment action as a result of her April

2013 complaint because she was constructively discharged. "[C]onstructive discharge

occurs only when an employer terminates employment by forcing the employee to

resign." (Mullins v. Rockwell Internat. Corp. (1997) 15 Cal.4th 731, 737, citing Turner v.

Anheuser-Busch, Inc. (1994) 7 Cal.4th 1238, 1244 (Turner).) "The conditions giving rise

to the resignation must be sufficiently extraordinary and egregious to overcome the

normal motivation of a competent, diligent, and reasonable employee to remain on the

job to earn a livelihood and to serve his or her employer. The proper focus is on whether

the resignation was coerced, not whether it was simply one rational option for the

employee." (Turner, at p. 1246.) "In order to amount to a constructive discharge,

                                            21
adverse working conditions must be unusually 'aggravated' or amount to a 'continuous

pattern' before the situation will be deemed intolerable." (Id. at p. 1247, fn. omitted.)

       The determination whether intolerable working conditions existed at the time of an

employee's resignation is an objective one. (Turner, supra, 7 Cal.4th at p. 1248.) "[T]he

question is 'whether a reasonable person faced with the allegedly intolerable employer

actions or conditions of employment would have no reasonable alternative except to

quit.' " (Id. at p. 1248.) Whether conditions were so intolerable that a reasonable

employee would be justified in resigning is ordinarily a question of fact. (Valdez v. City

of Los Angeles (1991) 231 Cal.App.3d 1043, 1056.) Yet "in some situations a court may

conclude as a matter of law that a reasonable employee would not have felt compelled to

resign." (Kovatch v. Cal. Casualty Management Co. (1998) 65 Cal.App.4th 1256, 1267.)

In those cases, summary judgment is proper. (Ibid.)

       Here, Levi contends "Weinreb orchestrated Levi's exit plan" and, together with the

University, "devised strategies to get rid of [her]." She alleges that Weinreb and the

University punished her by removing her contact with residents and by instructing her to

increase her income, see more patients, and quit providing care to indigent patients.

While Levi may not have liked Weinreb's and the University's decisions, these

circumstances do not establish the existence of an objectively intolerable work

environment. "In order to properly manage its business, every employer must on

occasion review, criticize, demote, transfer and discipline employees." (Cole v. Fair

Oaks Fire Protection Dist. (1987) 43 Cal.3d 148, 160.) An employee may consider

adverse personnel decisions improper, but "demotions, promotions, criticism of work

                                             22
practices, and frictions in negotiations as to grievances" are a normal part of the

employment relationship. (Ibid.; Turner, supra, 7 Cal.4th at p. 1247 ["a poor

performance rating or a demotion, even when accompanied by reduction in pay, does not

by itself trigger a constructive discharge"].)

       Moreover, Levi testified that between March and June 2013, there was nothing

inappropriate or problematic about her work environment. This testimony reveals that

"under all the circumstances, the working conditions [were not] so unusually adverse that

a reasonable employee" would have felt compelled to resign. (Turner, supra, 7 Cal.4th at

p. 1247.) Absent constructive discharge, Levi cannot establish a causal connection

between her April 2013 protected activity and an adverse employment action.

                                II. CWPA Retaliation Claim

       Levi argues the trial court erred in granting summary judgment on her claim of

retaliation under the CWPA based on the trial court's finding that she did not make a

protected disclosure of improper governmental activity. She also contends the trial court

failed to consider that her complaints alleged health and safety concerns, which

constituted protected disclosures under the CWPA. Lastly, she argues the trial court

failed to consider her good faith belief that she participated in protected disclosures.

       The CWPA "prohibits retaliation against state employees who 'report waste, fraud,

abuse of authority, violation of law, or threat to public health [citation]." (Miklosy v.

Regents of University of California (2008) 44 Cal.4th 876, 882.) A protected disclosure

under the CWPA is "a good faith communication, including a communication based on,

or when carrying out, job duties, that discloses or demonstrates an intention to disclose

                                                 23
information that may evidence (1) an improper governmental activity, or (2) a condition

that may significantly threaten the health or safety of employees or the public if the

disclosure or intention to disclose was made for the purpose of remedying that

condition." (Gov. Code, § 8547.2, subd. (e).)

       Under Government Code section 8547.2, subdivision (c), " '[i]mproper

governmental activity' means an activity by a state agency or by an employee that is

undertaken in the performance of the employee's duties, undertaken inside a state office,

or, if undertaken outside a state office by the employee, directly relates to state

government, whether or not that activity is within the scope of his or her employment,

and that (1) is in violation of any state or federal law or regulation, including, but not

limited to, corruption, malfeasance, bribery, theft of government property, fraudulent

claims, fraud, coercion, conversion, malicious prosecution, misuse of government

property, or willful omission to perform duty, (2) is in violation of an Executive order of

the Governor, a California Rule of Court, or any policy or procedure mandated by the

State Administrative Manual or State Contracting Manual, or (3) is economically

wasteful, involves gross misconduct, incompetency, or inefficiency."

       Levi based her retaliation claim under the CWPA on the same investigations,

complaints, and grievances as her retaliation claim under the FEHA. Those complaints

and grievances alleged: (1) Weinreb had a conflict of interest related to Vasile's

residency application because he was the vice-chair of the ophthalmology department at

the time; (2) Weinreb showed favoritism toward Vasile by changing department policies

to benefit her; (3) faculty members were afraid to fairly evaluate Vasile because of

                                              24
possible retaliation by Weinreb; (4) Weinreb retaliated against Levi because he thought

she was a whistleblower; (5) Weinreb engaged in abusive behavior to intimidate people;

and (6) Weinreb improperly funded Vasile's internship position with money from the

internal medicine department.

       Levi argues her complaints and those in which she participated were disclosures of

improper governmental activities because they alleged violations of state laws.

Specifically, she contends the complaints at issue implicated violations of the Regents'

conflict of interest, near relative, code of conduct, whistleblower, and nondiscrimination

policies, which have the effect of statutes. In making this argument, Levi relies on a

series of cases in which courts have concluded that the Regents' " 'policies and

procedures have the force and effect of statute.' " (Lachtman v. Regents of University of

California (2007) 158 Cal.App.4th 187, 198, 207 (Lachtman); see also Regents of

University of California v. City of Santa Monica (1978) 77 Cal.App.3d 130, 135 (City of

Santa Monica); Kim v. Regents of University of California (2000) 80 Cal.App.4th 160,

165 (Kim); People v. Lofchie (2014) 229 Cal.App.4th 240, 260 (Lofchie).)

       The Regents contend that if complaints about violations of the Regents' policies

constituted protected activities under the CWPA, it would lead to absurd results. For

example, the Regents emphasize that if complaints about minor violations of the Regents'

policies, such as parking without a permit, establish a protected activity, it would result in

countless lawsuits under the CWPA. While the Regents' argument has some intuitive

appeal, we find Levi's argument has merit to the extent she complained about or

participated in complaints that serve the public's interest and went beyond mere

                                             25
administrative or personnel matters. (See Gov. Code, § 8547.1 ["[P]ublic servants best

serve the citizenry when they can be candid and honest without reservation in conducting

the people's business."].)

       The University of California " 'is a statewide administrative agency with

constitutionally derived powers. [Citations.] Its employees are public employees.

[Citation.] The University is administered by the Regents. [Citation.] Regents have

rulemaking and policymaking power in regard to the University; their policies and

procedures have the force and effect of statute. [Citation.]' " (Lachtman, supra, 158

Cal.App.4th at pp. 198, 207 [Regents' policies that controlled the terms of plaintiff's

employment had the force and effect of statutes]; see also Kim, supra, 80 Cal.App.4th at

p. 164 [same]; City of Santa Monica, supra, 77 Cal.App.3d at p. 135 [" ' "[T]he power of

the Regents to operate, control, and administer the University is virtually exclusive" ' "

and "policies established by the Regents as matters of internal regulation may enjoy a

status equivalent to that of state statutes [citation]."].)

       Here, the complaints and grievances Levi filed or participated in alleged Weinreb

had a conflict of interest in Vasile's residency application, made department decisions to

favor Vasile, retaliated against Levi for being a whistleblower, and was generally a bully

who intimidated people. In our view, complaints that Weinreb created a stressful work

environment by yelling, undermining employees' confidence through statements that they

were performing poorly, and saying hurtful things are not protected disclosures under the

CWPA, even if the conduct violated the Regents' policies, because the complaints are

"akin to internal personnel or administrative disclosures." (Conn v. Western Placer

                                                26
Unified School Dist. (2010) 186 Cal.App.4th 1163, 1182.) Complaints made "in the

context of internal administrative or personnel actions, rather than in the context of legal

violations" do not constitute protected whistleblowing. (Ibid.; Patten v. Grant Joint

Union High School Dist. (2005) 134 Cal.App.4th 1378, 1385.) "To exalt these

exclusively internal personnel disclosures with whistleblower status would create all sorts

of mischief. Most damagingly, it would thrust the judiciary into micromanaging

employment practices and create a legion of undeserving protected 'whistleblowers'

arising from the routine workings and communications of the job site." (Patten, at p.

1385 [considering protected activity for whistleblower retaliation claim under Lab. Code,

§ 1102.5, subd. (b)].)

       In contrast, the complaints Levi filed or participated in—alleging Weinreb had

conflicts of interest related to Vasile's residency application, modified policies to favor

Vasile, retaliated against Levi for being a whistleblower or participating in whistleblower

investigations, and improperly funded Vasile's internship at the University—implicated

policies that have the force and effect of statutes.

       In Lofchie, the court examined several of the Regents' policies at issue in this case,

including policies concerning conflicts of interest and restrictions on staff participation in

employment decisions involving near relatives. (Lofchie, supra, 229 Cal.App.4th at p.

260.) The issue was whether a University "faculty member may be criminally prosecuted

under Government Code section 1090 for participating in a decision to hire his wife as a

program assistant for a four-week study abroad course." (Lofchie, supra, 229

Cal.App.4th at p. 245, fn. omitted.) In concluding that the faculty member could not be

                                              27
criminally prosecuted, the court noted that "the University has adopted detailed conflict

of interest policies, including policies and procedures governing the employment of

relatives and near relatives of University employees," which could subject a violator to

discipline. (Id. at p. 260.) "Allowing the People to sanction [the faculty member] under

[Government Code] section 1090 would infringe upon not only the University's conflict

of interest policies, but its internal disciplinary policies as well. These policies 'enjoy a

status equivalent to that of state statutes. [citation.]' [Citation.] Their impairment would

substantially interfere with the Regents' full powers of governance over University

affairs." (Ibid.) In other words, Government Code section 1090 did not apply because

there was a corresponding Regents' policy that was the functional "equivalent" of the

otherwise applicable state statute.

       Although Lofchie did not consider the Regents' conflict of interest and near

relative policies in the context of the CWPA, we see no reason to depart from the

conclusion that those policies enjoy a status equivalent to state statutes for purposes of

whistleblower protection. (See Lofchie, supra, 229 Cal.App.4th at p. 260.) Exposing

conflicts of interest, misuse of funds, and improper favoritism of a near relative at a

public agency are matters of significant public concern that go well beyond the scope of a

similar problem at a purely private institution. State employees should be free to report

violations of those policies without fear of retribution. (Gov. Code, § 8547.1.) At least

where the Regents' policy being relied on corresponds to a more general policy reflected

in state statutes applicable to other state entities, complaints about their violations may

constitute protected activities under the CWPA.

                                              28
       Based on our conclusion that Levi raised a triable issue of fact as to whether she

made or participated in complaints that constituted protected disclosures under the

CWPA, we need not consider Levi's contention that the trial court erred by failing to

consider that she had a good faith belief that she made or participated in a protected

disclosure under the CWPA.3

       Lastly, a triable issue of facts exists as to whether Levi suffered retaliation as a

result of the whistleblower complaints she filed or in which she participated. There was

evidence she suffered at least one adverse employment action, including her removal as

residency program director and her reduction in salary and appointment, after making or

participating in a protected disclosure. The timing and circumstances surrounding the

employment actions raise at least a reasonable inference that they could be connected to

the protected activities.

                            III. FEHA Gender Discrimination Claim

       The trial court concluded Levi made a prima facie case of gender discrimination

based on evidence that she suffered an adverse employment action and Weinreb was

dismissive, yelled at females and called them names, was rude to female staff and

patients, expected different reactions from women (including Levi) than he expected


3      Levi also asserts for the first time on appeal that the complaints she participated in
and filed in 2012 disclosed health and safety issues for University personnel and the
public. Specifically, she contends patient health and safety were at risk because faculty
and staff could not fairly evaluate Vasile or speak up about her errors. Even if Levi did
not forfeit this theory by failing to raise it in the trial court, it has no merit. Even broadly
construing the complaints in this case, Levi did not complain or participate in a complaint
that made allegations concerning patient health and safety.

                                              29
from men, treated women more poorly than men, and maintained a collegial rapport with

male residents while completely ignoring their female counterparts. However, the court

found that the Regents established a nondiscriminatory reason for its employment actions

involving Levi, and Levi did not establish those reasons were a pretext for gender

discrimination. On appeal, Levi challenges only the court's finding that she did not

establish the Regents' proffered reasons for taking adverse employment actions against

were merely a pretext.

       Under the FEHA, an employer is prohibited from discriminating against an

employee based on gender. (Gov. Code, § 12940, subd. (a).) The court applies a "three-

stage burden-shifting test" for discrimination claims. (Guz v. Bechtel National, Inc.

(2000) 24 Cal.4th 317, 354 (Guz); Yanowitz, supra, 36 Cal.4th 1028, 1042.) At trial, the

plaintiff employee bears the initial burden of establishing a prima facie case of

discrimination. If he or she does so, a presumption of discrimination arises. (Guz, at p.

354; Yanowitz, at p. 1042.) The burden then shifts to the employer to rebut the

presumption by producing admissible evidence that its adverse employment action was

taken for a legitimate, nondiscriminatory reason. (Guz, at pp. 355-356; Yanowitz, at p.

1042.) If the employer succeeds, the burden shifts back to the plaintiff to "attack the

employer's proffered reasons as pretexts for discrimination," or to offer other evidence of

intentional discrimination. (Guz, at p. 356; Yanowitz, at p. 1042.)

       Here, the Regents produced evidence that they removed Levi as residency

program director to improve the program, they reduced Levi's appointment with the

University because she was not generating sufficient income to cover her costs, Levi was

                                             30
excluded from the education committee because Lee took her spot when he became

program director, Levi was not included in resident interviews because the education

committee decided to limit the interviewers to the committee members and recent

graduates, and Levi was not asked to speak at the 2013 ophthalmology conference

because she had declined the opportunity in 2012 and her replacement had received

positive reviews.

       As evidence of pretext, Levi refers to several circumstances. First, she points to

the "shifting reasons" Weinreb offered to justify her dismissal as program director. She

maintains that Weinreb initially told her it was time for a change because residents

disliked her and faculty could not work with her. Weinreb later stated residents' test

scores were low and the program was not attracting high quality applicants. Levi

contends the proffered reason for her dismissal as program director subsequently changed

to concerns about residents not passing their board exams.

       Shifting reasons alone are insufficient to raise a triable issue that the proffered

reasons were pretextual. "[A]n inference of intentional discrimination cannot be drawn

solely from evidence, if any, that the company lied about its reasons. The pertinent

statutes do not prohibit lying, they prohibit discrimination. [Citation.] Proof that the

employer's proffered reasons are unworthy of credence may 'considerably assist' a

circumstantial case of discrimination, because it suggests the employer had cause to hide

its true reasons. [Citation.] Still, there must be evidence supporting a rational inference

that intentional discrimination, on grounds prohibited by the statute, was the true cause

of the employer's actions." (Guz, supra, 24 Cal.4th at pp. 360-361.)

                                              31
       In the case before us, Weinreb's multiple reasons for removing Levi as program

director cannot reasonably be interpreted as a screen for gender discrimination. Almost

immediately after becoming chair of the ophthalmology department, Weinreb informed

Levi that the residency program was " 'awful and embarrassing' " and discussed the

appointment of an assistant program director with her. Shortly thereafter, Lee became

assistant program director. Less than one year later, Weinreb and another physician

asked Levi to step down and when she protested, they provided additional reasons for the

need for a change in leadership. Those reasons were not so much "shifting reasons," but

rather more specific in that resident test scores were low and the program was not

attracting high quality applicants. Lastly, although Levi emphasizes that her dismissal

could not have been related to residents failing their board exams because those test

scores were not known until weeks after her dismissal, that alone does not support a

rational inference of intentional discrimination based on gender. Levi did not present

evidence that she was removed as program director for a discriminatory reason.

       Levi next argues she established pretext because, before reducing her appointment,

salary, and benefits, Weinreb and the University did not provide her notice, counsel her

about reducing her deficit, or give her resources to improve as they had done with two

male faculty members who were not covering their costs. However, the evidence

indicates that Levi knew her clinical practice was not covering her costs and Weinreb had

asked her to see more patients shortly after he became the department chair. Levi

believed that Weinreb should not be telling her how to practice and that increasing her

patient load would impact the quality of care she provided. Further, Levi knew that at

                                            32
least three male faculty members had previously been told they were in deficit. Two of

those male faculty members resolved their deficit by cutting expenses or reducing their

salary. Lastly, the University attempted to provide Levi with resources and suggestions

on how to increase her revenue. Levi's subjective opinion that the Regents did not

provide her with notice and resources to reduce her deficit is contradicted by the record

and does not raise a triable issue of fact on the issue of pretext.

       Levi also argues there were factual disputes about whether the data used to

determine she was not covering her expenses was accurate. However, an employer may

take adverse employment action against an employee based on " ' "a good reason, a bad

reason, a reason based on erroneous facts, or for no reason at all, as long as its action is

not for a discriminatory reason." ' " (Veronese v. Lucasfilm Ltd. (2012) 212 Cal.App.4th

1, 21.) " ' " '[T]he relevant question is . . . whether the given reason was a pretext for

illegal discrimination.' " ' " (Ibid.) Even if the data regarding Levi's profitability was

inaccurate, she has not shown that the Regents or the University discriminated against her

based on her gender. There was no evidence to suggest that inaccurate data was

specifically generated to make her look bad; indeed, male faculty members were also

given information indicating they were in deficit. Moreover, although Levi claimed that

the University did not consider certain income streams when it concluded that she was

not generating enough profit, she does not point to anything suggesting this was related to

her gender. She acknowledged that other clinicians were not credited for some of the

same items. Accordingly, the alleged errors in determining Levi's profitability do not

support a finding of pretext.

                                              33
       Similarly, the fact that Espiritu did not send letters to male faculty members

informing them they were in deficit and reducing their appointments does not show

pretext. Based on the evidence, male faculty members were informed they were in

deficit. Those male faculty members either reduced their salary or expenses to cure the

deficit. The record does not support a reasonable inference that the University sent Levi

a letter, but did not send similar correspondence to male faculty members, based on

gender.

       Next, Levi contends she established pretext based on evidence that the University

violated its policies in handling Levi's salary and appointment reduction. However, "[a]

mere failure to follow formal internal policies does not support a discrimination claim."

(Guz, supra, 24 Cal.4th at p. 377 (conc. opn. of Chin, J.).) " 'The plaintiff must have

developed some evidence on which a juror could reasonably base a finding that

discrimination motivated the challenged employment action.' " (Id. at p. 378.) Levi did

not meet that burden.

       Based on the foregoing, we conclude Levi failed to establish the Regents'

proffered reasons for taking adverse employment actions against her were merely a

pretext for gender discrimination.

                              IV. Gender Harassment Claim

       On her claim of harassment based on gender, Levi argues the trial court erred in

finding (1) there was no evidence of "sexual acts or words," (2) the conduct Levi relied

on was not sufficiently pervasive to constitute a hostile work environment, and (3) the

employment actions Levi relied upon did not support her harassment claim because they

                                            34
were personnel actions. We conclude Levi failed to raise a triable issue of fact as to

whether she was subjected to harassment due to her gender that was sufficiently

pervasive to alter the conditions of employment and create an abusive working

environment.

       FEHA prohibits employer harassment "because of . . . sex." (Gov. Code, § 12940,

subd. (j)(1).) Harassment "because of sex" includes sexual harassment and gender

harassment. (Gov. Code, § 12940, subd. (j)(4)(C).) The "[s]exually harassing conduct

need not be motivated by sexual desire." (Ibid.) " 'California case law recognizes two

theories upon which sexual harassment may be alleged. The first is quid pro quo

harassment, where a term of employment is conditioned upon submission to unwelcome

sexual advances. The second is hostile work environment, where the harassment is

sufficiently pervasive so as to alter the conditions of employment and create an abusive

work environment. [Citation.]' " (Doe v. Capital Cities (1996) 50 Cal.App.4th 1038,

1045.) Levi asserted the hostile work environment theory.

       To prevail on a claim of gender harassment, the employee must show he or she

was subject to harassment due to his or her gender that was sufficiently severe or

pervasive to alter the conditions of employment and create an abusive working

environment. (Lyle v. Warner Brothers Television Productions (2006) 38 Cal.4th 264,

280, 283 (Lyle); Beyda v. City of Los Angeles (1998) 65 Cal.App.4th 511, 516 (Beyda).)

In Oncale v. Sundowner Offshore Servs., Inc. (1998) 523 U.S. 75, the United States

Supreme Court observed that antidiscrimination law is not a "general civility code." (Id.

at p. 81.) "Title VII does not prohibit all verbal or physical harassment in the workplace;

                                            35
it is directed only at 'discrimination . . . because of . . . sex' " in the " 'terms or conditions

of employment to which members of the other sex are not exposed.' " (Id. at p. 80.)4

       To be actionable, " 'a sexually objectionable environment must be both objectively

and subjectively offensive, one that a reasonable person would find hostile or abusive,

and one that the victim in fact did perceive to be so.' [Citation.] The work environment

must be viewed from the perspective of a reasonable person in the plaintiff's position,

considering ' "all the circumstances." ' [Citation.] This determination requires judges and

juries to exercise '[c]ommon sense, and an appropriate sensitivity to social context' in

order to evaluate whether a reasonable person in the plaintiff's position would find the

conduct severely hostile or abusive." (Beyda, supra, 65 Cal.App.4th at pp. 518-519.)

       "Harassment against others in the workplace is only relevant to the plaintiff's case

if she has personal knowledge of it. Unless plaintiff witnesses the conduct against others,

or is otherwise aware of it, that conduct cannot alter the conditions of her employment

and create an abusive working environment. Stated another way, a reasonable person in

plaintiff's position would not find the environment hostile or abusive unless that person

had knowledge of the objectionable conduct toward others." (Beyda, supra, 65

Cal.App.4th at p. 520.) "Generally, however, sexual conduct that involves or is aimed at




4      "In general, 'The language, purpose and intent of California and federal
antidiscrimination acts are virtually identical. Thus, in interpreting FEHA, California
courts have adopted the methods and principles developed by federal courts in
employment discrimination claims arising under' the federal acts." (Reno v. Baird (1998)
18 Cal.4th 640, 659.)

                                                36
persons other than the plaintiff is considered less offensive and severe than conduct that

is directed at the plaintiff." (Lyle, supra, 38 Cal.4th at p. 284.)

       Here, to support her harassment claim, Levi relied on three incidents in which she

felt Weinreb threatened her. First, in July 2011, when Levi challenged Weinreb's

characterization of the residency program as " 'awful and embarrassing' " and her

relationships with other faculty members, Weinreb stood up, towered over Levi, banged

his fists on the table in front of her, and said he could remove her as program director.

Second, in December 2011, when Levi questioned Weinreb's decision about a policy

change, Weinreb became angry and said, " 'I think I made myself clear.' " Third, in June

2012, Weinreb yelled, " 'I insist that we meet now' " when Levi said she was unavailable

for meeting. Levi also presented evidence that staff members complained Weinreb was a

bully and were afraid of him. In most cases, the staff members who were frightened were

women, and the evidence suggested Weinreb treated women more poorly then men.

Weinreb also called women names, such as stupid and obese.

       First, in regard to the three incidents in which Weinreb became angry with Levi,

yelled at her, and was aggressive, there was no indication that the incidents occurred

because of Levi's gender. Instead, each incident occurred at times when Levi was

opposing a directive from Weinreb or challenging him. The evidence showed that

Weinreb also had heated arguments with male faculty members to the "point of coming

to blows." During Weinreb's arguments with Levi, he did not make any comments

directly targeting her gender or that were sexually objectionable. Further, the three



                                              37
incidents do not reveal "a concerted pattern of harassment of a repeated, routine, or a

generalized nature." (Lyle, supra, 38 Cal.4th at p. 283.)

       Second, although Levi pointed to evidence that Weinreb treated women more

poorly than men and women feared him, this evidence was largely from the testimony of

others. Levi admitted she did not observe Weinreb treating women differently than men

or hear him make negative comments about women. Instead, she had only heard about it.

"[M]ere workplace gossip is not a substitute for proof. Evidence of harassment of others,

and of a plaintiff's awareness of that harassment, is subject to the limitations of the

hearsay rule. It is not a substitute for direct testimony by the victims of those acts, or by

witnesses to those acts." (Beyda, supra, 65 Cal.App.4th at p. 521.)

       Further, the evidence demonstrated that both men and women considered Weinreb

to be unfriendly, he criticized and was disrespectful to both men and women, men

likewise felt excluded from department decisions, and both women and men left the

ophthalmology department because of his behavior. Levi did not demonstrate by any

qualitative or quantitative measure that Weinreb treated women and men differently

because of their sex.

       Third, Levi based her harassment claim on allegations that Weinreb engaged in

favoritism toward his wife. However, the policy changes Weinreb made to benefit Vasile

did not impact Levi or anyone else in the department negatively and the policies applied

to male and female residents. Further, there was no evidence that Weinreb's favoritism

was based on gender or that it altered the conditions of Levi's employment.



                                              38
      Lastly, Levi alleged that the adverse employment actions taken against her,

including her removal as residency program director and replacement by a male

physician, and the reduction in her salary and appointment, supported her harassment

claim. However, " 'commonly necessary personnel management actions such as hiring

and firing, job or project assignments, office or work station assignments, promotion or

demotion, performance evaluations, the provision of support, the assignment or

nonassignment of supervisory functions, deciding who will and who will not attend

meetings, deciding who will be laid off, and the like, do not come within the meaning of

harassment. These are actions of a type necessary to carry out the duties of business and

personnel management. These actions may retrospectively be found discriminatory if

based on improper motives, but in that event the remedies provided by the FEHA are

those for discrimination, not harassment. Harassment, by contrast, consists of actions

outside the scope of job duties which are not of a type necessary to business and

personnel management. This significant distinction underlies the differential treatment of

harassment and discrimination in the FEHA.' " (Reno v. Baird, supra, 18 Cal.4th at pp.

646-647.) However, harassment may result from employment actions that contribute to a

hostile message. (Roby v. McKesson Corp. (2009) 47 Cal.4th 686, 708.) In this case,

Levi did not point to any evidence that employment actions against her conveyed a

hostile message based on her gender.

      Based on the foregoing, we conclude Levi did not raise a triable issue of fact on

her hostile work environment gender harassment claim.



                                            39
       V. Failure to Prevent Harassment, Discrimination, and Retaliation Claim

       Levi argues a triable issue of fact exists as to whether or not the Regents took

reasonable steps to prevent discrimination, retaliation, and harassment. We disagree.

       Under the FEHA, it is an unlawful employment practice "[f]or an employer, labor

organization, employment agency, apprenticeship training program, or any training

program leading to employment, to fail to take all reasonable steps necessary to prevent

discrimination and harassment from occurring." (Gov. Code, § 12940, subd. (k).) "An

actionable claim under [Government Code] section 12940, subdivision (k) is dependent

on" viable underlying claims for retaliation, discrimination, and harassment. (Scotch v.

Art Institute of California (2009) 173 Cal.App.4th 986, 1021 (Scotch); Trujillo v. North

County Transit Dist. (1998) 63 Cal.App.4th 280, 289 (Trujillo).) "Employers should not

be held liable to employees for failure to take necessary steps to prevent such conduct,

except where the actions took place and were not prevented." (Trujillo, at p. 289.)

       Because we affirm summary judgment on Levi's retaliation, discrimination, and

harassment causes of action under the FEHA, we also affirm summary judgment on her

failure to prevent harassment, discrimination, and retaliation claim against the Regents.

(Scotch, supra, 173 Cal.App.4th at p. 1021; Trujillo, supra, 63 Cal.App.4th at p. 289.)

                                 VI. Due Process Claim

       Levi argues she raised a triable issue of fact as to whether the Regents and

Weinreb denied her due process by failing to issue reports on grievances she had filed,




                                             40
failing to provide her notice before reducing her salary and appointment, and failing to

provide her an opportunity to cure deficiencies and return to good standing.5

       "[T]he University is a ' " ' "statewide administrative agency" ' " ' and as ' " 'a

constitutionally created arm of the state [it has] virtual autonomy in self-governance.' " ' "

(Do v. Regents of University of California (2013) 216 Cal.App.4th 1474, 1487.) "[I]t is

well settled that the delegated powers that are necessary or convenient for the effective

administration of the University's business include quasi-judicial administrative authority

to resolve individualized employment disputes, by applying University policies to

particular cases." (Ibid.) "Such 'governance' of University activities requires due process

in the carrying out of its personnel functions, such as adopting and administering

employment policies. . . . [I]n general, the University's consideration of an employment-

related complaint 'cannot be so perfunctory or arbitrary as to violate the due process

guarantee of the state or federal Constitutions.' . . . ' "[T]he power [to dismiss public

employees] may not be exercised arbitrarily in disregard of the employee's constitutional

rights." ' " (Ibid.)

5      Levi requests that we take judicial notice of excerpts of minutes from meetings of
the Regents, dated May 15, 2008, February 5, 2009, and November 19, 2009. She argues
the documents are relevant to rebut arguments made by the Regents and Weinreb in their
respondents' brief regarding whether they had to provide Levi notice before reducing her
salary and appointment. The meeting minutes that Levi requests we judicially notice
were not presented to the trial court. Although we may take judicial notice of official
acts and public records (Evid. Code, § 452), "[r]eviewing courts generally do not take
judicial notice of evidence not presented to the trial court. Rather, normally 'when
reviewing the correctness of a trial court's judgment, an appellate court will consider only
matters which were part of the record at the time the judgment was entered.' " (Vons
Companies, Inc. v. Seabest Foods, Inc. (1996) 14 Cal.4th 434, 444, fn. 3.) No
exceptional circumstances exist here that would justify deviating from that rule.

                                              41
A. Grievances

       Levi contends the University denied her due process by failing to issue a final

report on her September 2012 and June 2013 grievances, which was a violation of APM-

140, a general University policy governing grievances presented by academic appointees.

Defendants argue Levi forfeited this issue because she did not allege it as a basis for her

due process claim or raise the argument in summary judgment proceedings. They further

assert that even if Levi did not forfeit the issue, APM-140 does not afford due process

rights; instead, the policy merely allowed Levi to elevate her grievance to the next level if

the University failed to issue a report. We agree with the Regents and Weinreb.

       In her amended complaint, Levi alleged the "[University's] failure to issue a report

regarding [her] grievances violates UCSD's grievance policies, processes and procedures,

and denies [Levi] due process to which she is entitled. Accordingly, [Levi] has

exhausted, or is excused from exhausting, her administrative remedies." Although Levi

made this general allegation, she did so in the context of setting forth her exhaustion of

administrative remedies. In setting forth her cause of action for violation of due process,

Levi did not make any allegations regarding APM-140. Levi's nonreliance on that policy

and the University's failure to issue a report on her grievances to support her due process

claim is further confirmed by the fact that Levi did not make the argument in opposing

summary judgment.

       In any event, even if Levi did not forfeit the argument, she did not raise a triable

issue of fact as to whether the University's failure to issue a report on her grievances

constituted a due process violation. APM-140 sets forth a three-step procedure for

                                             42
resolving grievances for academic appointees. Under the policy, after a grievant files a

step two formal grievance, the "reviewer shall send a written response to the grievant and

the grievance liaison, . . . includ[ing] a statement that the grievance is denied or upheld in

whole or in part and that the grievant has the right to appeal the decision to Step III of the

grievance procedure." APM-140 further provides that if the University failed to meet any

deadline, the grievant could move the grievance to the next step in the process.

       Levi did not allege or present any evidence that the Regents or Weinreb prevented

her from elevating her grievance from step two to step three in the grievance process.

Accordingly, she has not raised a triable issue of fact on her due process claim based on

the University's failure to issue a report on her grievances.

B. Reduction in Appointment and Salary Without Notice

       Levi argues she raised a triable issue of fact on her due process cause of action

because the Regents and Weinreb involuntarily reduced her time without notice and an

opportunity to respond, which violated University policies.

       1. Involuntary Reduction Policy

       Under the University's policies, it must give at least 90 days' advance written

notice before implementing an involuntary reduction of time for a health sciences clinical

professor such as Levi. "An involuntary reduction in time occurs when the University

reduces an academic appointee's percentage of effort prior to his or her established

ending date because of budgetary reasons, lack of work, and/or programmatic needs."

(UCSD Policy and Procedure Manual, Personnel - Academic, Section 230-7.)



                                              43
       Defendants argue they were not required to give Levi notice because her total

appointment between the University and the VA was never reduced below 100 percent,

and her salary was never reduced below her guaranteed salary of $115,200. To support

their position, the Regents and Weinreb provided a declaration from Ries, associate vice

chancellor for academic affairs, who was responsible for overseeing academic

appointments and any actions that could involve a change in an academic appointment.

According to Ries, reducing Levi's University appointment from 100 percent to 50

percent did not constitute an involuntary reduction of time because her total commitment

to the University remained at 100 percent, split evenly between the University and the

VA. Further, because Levi's salary after reduction of her University appointment still

exceeded her guaranteed covered compensation, the change was not considered a layoff

or a reduction in time or salary.

       In May 2011, the University approved Levi's three-year reappointment and merit

advancement to health sciences clinical professor, step IV, "at 100% time in the

Department of Ophthalmology, . . . effective July 1, 2011, through June 30, 2014." The

University notified Levi that in conjunction with her reappointment, the ophthalmology

department would implement an "associated increase in annual base salary (X) to

$111,800 (10/01/09 salary scale)." In 2011, Levi also had a 50 percent appointment with

the VA and corresponding VA pay in the amount of $119,582.00. In March 2013,

Espiritu sent Levi a letter reducing her University appointment to 50 percent. As a result,

the University also reduced Levi's University salary. Before March 2013, Levi's

University pay was $115,200, which was 100 percent of her base salary. After March

                                            44
2013, Levi's University pay was $57,600, which was 50 percent of her base salary.

Espiritu testified that as a result of reducing Levi's appointment from 100 percent to 50

percent, she was deemed "part time" with the University and her required "effort" at the

University was 20 hours per week.

       Although the University presented evidence that Levi's appointment reduction

from 100 percent to 50 percent did not qualify as an "involuntary reduction in time," we

conclude Levi raised a triable issue of fact on the issue. In 2011, the University notified

Levi that it was reappointing her to the ophthalmology department at 100 percent time

and providing her a corresponding base salary increase. Before expiration of the

reappointment term, the University reduced Levi's appointment from 100 percent to 50

percent and decreased her salary as a result. According to Espiritu, as a result of the

appointment reduction, Levi's position at the University was classified as part time and

her "effort" was reduced to 20 hours per week. According to University policy, an

"involuntary reduction in time occurs when the University reduces an academic

appointee's percentage of effort" prior to the expiration of her appointment term. (UCSD

Policy and Procedure Manual, Personnel - Academic, Section 230-7.) Accordingly, a

triable issue of fact remains as to whether the University was required to provide Levi

advance notice prior to reducing her appointment.

       2. Corrective Action Policy

       Levi also raised a triable issue of fact as to whether the University was required to

provide her notice and an opportunity for a hearing before it reduced her salary as a result

of corrective action. Under University policy, a "[c]orrective action is a written warning,

                                             45
written censure, suspension without pay, reduction in salary, or demotion for good cause,

including but not limited to misconduct, unsatisfactory work performance, dereliction of

duty, or violation of University policy." (General University Policy Regarding Academic

Appointees, Non-Senate Academic Appointees, Corrective Action and Dismissal, APM-

150.) Prior to instituting a corrective action, the University should engage in efforts to

resolve the issue informally. (Ibid.) The University should also provide written notice

prior to initiating a salary reduction. (Ibid.)

       The University presented evidence that the policy concerning corrective action did

not apply to Levi because she did not suffer a reduction in her "guaranteed salary" and

her salary was reduced due to lack of sufficient funds to cover her University

appointment, rather than as a corrective action. However, as we previously explained,

Levi's University-paid salary was reduced from $115,200, which was 100 percent of her

base salary, to $57,600. In Espiritu's letter notifying Levi of her appointment and salary

reduction, he identified concerns that Levi was not meeting her clinical services

responsibilities and was not covering her base salary and expenses. Levi's failure to meet

her clinical responsibilities could constitute "unsatisfactory work performance" and

thereby implicate the corrective action policy. Based on the University's reduction of

Levi's University-paid salary and the reasons given for that action, we conclude there is a

triable issue of fact as to whether the University was required to comply with its

corrective action policy by providing Levi notice and an opportunity for a hearing.

       Lastly, we do not consider Levi's argument that the University violated the

Regents' policy on faculty conduct and administration of discipline (APM-016) because

                                                  46
she did not raise that policy in her amended complaint as a basis for her due process

claim or in summary judgment proceedings. (Sacks, supra, 7 Cal.App.4th at p. 962.)

C. Opportunity to Cure Deficiencies

       Citing a University policy concerning the health sciences compensation plan

(APM-670), Levi argues the University had to give her an opportunity to return to good

standing before reducing her salary and appointment. Based on our conclusion that Levi

raised a triable issue of fact on her due process claim on other grounds, we need not

consider Levi's argument pertaining to APM-670. "If a cause of action is not shown to be

barred in its entirety, no order for summary judgment—or adjudication—can be entered."

(McCaskey v. California State Automobile Assn. (2010) 189 Cal.App.4th 947, 975; see

also See's Candy Shops, Inc. v. Superior Court (2012) 210 Cal.App.4th 889, 908, fn. 7.)

                                   VII. Bane Act Claim

       Levi contends the trial court erred in granting summary judgment on her Bane Act

claim because a triable issue of fact exists as to whether defendants interfered with her

constitutional and statutory rights by threats, intimidation, or coercion. We reject Levi's

argument.

       " 'The Bane Act and related statutes "are California's response to [the] alarming

increase in hate crimes." ' " (Cabesuela v. Browning-Ferris Indus. (1998) 68 Cal.App.4th

101, 110.) However, the Bane Act is not limited to hate crimes. (Venegas v. County of

Los Angeles (2004) 32 Cal.4th 820, 843.) It can also be asserted in the employment

context. (Stamps v. Superior Court (2006) 136 Cal.App.4th 1441, 1456-1457; D.C. v.

Harvard-Westlake School (2009) 176 Cal.App.4th 836, 862.) The Bane Act provides a

                                             47
civil remedy for persons whose exercise of constitutional rights has been interfered with

by "threat, intimidation or coercion." (Civ. Code, § 52.1, subd. (a); see Venegas, at pp.

841-843; Jones v. Kmart Corp. (1998) 17 Cal.4th 329, 331.) To obtain relief under Civil

Code section 52.1, a plaintiff need not allege the defendant acted with discriminatory

animus or intent; a defendant is liable if he or she interfered with the plaintiff's

constitutional rights by the requisite threats, intimidation, or coercion. (Venegas, at pp.

841-843.)

       "Speech alone is not sufficient to support an action brought pursuant to

subdivision (a) or (b), except upon a showing that the speech itself threatens violence

against a specific person or group of persons; and the person or group of persons against

whom the threat is directed reasonably fears that, because of the speech, violence will be

committed against them or their property and that the person threatening violence had the

apparent ability to carry out the threat." (Civ. Code, § 52.1, subd. (j).)

       Defendants moved for summary judgment, arguing Levi had not alleged and could

not establish threats, intimidation, or coercion within the meaning of Civil Code section

52.1. Levi alleged Weinreb interfered with her rights to be free from discrimination,

harassment, and retaliation in the workplace by means of threats and intimidation. She

claimed Weinreb interfered with those rights by physically and verbally demeaning,

intimidating, and bullying her and spreading falsehoods about her and the residency

program. Levi relied on the incident in July 2011 when Weinreb stood up during a

meeting with her, towered over her, banged his fist on the table and said, " 'I can remove

you as program director if you keep fighting me every step of the way.' " She also relied

                                              48
on the incident in December 2011 when Weinreb became angry and said, " 'I think I

made myself clear' " after Levi questioned a policy decision. Levi felt frightened,

intimidated and threatened by Weinreb.

       Levi did not allege or produce evidence that Weinreb committed physical violence

against her. Instead, she relied on his alleged threats and intimidation, which made her

feel afraid and physically threatened. However, Levi did not establish that Weinreb made

a threat of violence against her and that a reasonable person would have feared, based on

Weinreb's statements, that violence would be committed against him or her. (Civ. Code,

§ 52.1, subd. (j).) Accordingly, Levi's Bane Act claim fails.

                            VIII. Levi's Evidentiary Objections

       Levi argues the trial court erred by refusing to consider her evidentiary objections.

We disagree.

       Written objections to evidence submitted in support of or opposition to a motion

for summary judgment or summary adjudication must be in one of two acceptable

formats, be numbered consecutively, and: "(1) Identify the name of the document in

which the specific material objected to is located; [¶] (2) State the exhibit, title, page, and

line number of the material objected to; [¶] (3) Quote or set forth the objectionable

statement or material; and [¶] (4) State the grounds for each objection to that statement or

material." (Rule 3.1354(b), italics added.) The trial court may refuse to consider written

objections that do not comply with rule 3.1354. (Hodjat v. State Farm Mutual

Automobile Ins. Co. (2012) 211 Cal.App.4th 1, 8.) We review the trial court's ruling on

evidentiary objections for an abuse of discretion. (Garrett v. Howmedica Osteonics

                                              49
Corp. (2013) 214 Cal.App.4th 173, 181; Kincaid v. Kincaid (2011) 197 Cal.App.4th 75,

82-83.)

       Here, Levi filed multiple objections to each declaration the Regents and Weinreb

had submitted to support their motion. The objections did not quote or set forth the

objectionable statements or material. Instead, Levi only identified paragraph numbers

within the declarations. In its tentative decision, the trial court overruled the objections

for failure to comply with rule 3.1354(b). The court later confirmed this ruling.

       Levi contends her objections complied with rule 3.1354(b) because she set forth

the objectionable material using paragraph numbers. However, the trial court was not

required to speculate as to whether Levi was objecting to an entire paragraph within a

declaration or only specific statements within the paragraphs she had identified. We find

no abuse of discretion in the trial court's ruling that Levi failed to comply with rule

3.1354(b).

       Levi next contends the trial court erred by finding her revised objections, filed at

the time of the hearing on the summary judgment motion, were untimely under rule

3.1354(a). Rule 3.1354(a) provides, "[u]nless otherwise excused by the court on a

showing of good cause, all written objections to evidence in support of or in opposition to

a motion for summary judgment or summary adjudication must be served and filed at the

same time as the objecting party's opposition or reply papers are served and filed."

(Italics added.) Levi's revised objections did not comply with this rule and she did not

make a showing of good cause for the late filing. Thus, we find no abuse of discretion in

the trial court's ruling.

                                              50
       We also reject Levi's suggestion that the court abused its discretion in finding the

revised objections untimely because it had accepted them at the time of the summary

judgment motion hearing. Based on our review of the record, the trial court did not

"accept" Levi's revised objections as timely. Rather, it informed Levi's counsel that it did

not think Levi was entitled to file objections twice, but she could "file whatever [she

thought she] need[ed] to file," presumably to preserve a claim for appeal.

       Based on the foregoing, we conclude the trial court acted within its discretion on

its rulings pertaining to Levi's evidentiary objections.

                                   IX. Punitive Damages

       In their summary judgment motion, the Regents and Weinreb argued that Levi's

prayer for punitive damages failed because the Regents are immune from punitive

damages claims, and Levi could not establish the Regents or Weinreb engaged in conduct

with malice, oppression, or fraud. Levi conceded that a public entity cannot be subject to

punitive damages. On this issue, the trial court's order granting summary judgment

stated, "Defendants' motion is granted. [¶] Plaintiff concedes that a public entity such as

UCSD is not subject to punitive damages. Also, absent a viable cause of action there is

no basis to award punitive damages."

       Levi did not challenge the trial court's ruling on punitive damages in her opening

brief. Thus, defendants argue she forfeited the issue on appeal. In her reply brief, Levi

contends her punitive damages claim survives on remand because the trial court only

ruled that the Regents were not subject to punitive damages, but made no decision

pertaining to Weinreb.

                                              51
       We do not read the trial court's order as narrowly as Levi. While the trial court

specifically stated that Levi conceded the punitive damages issue related to the

University, it went on to state that it also found there was no basis for awarding punitive

damages absent a viable cause of action. Thus, the trial court's ruling was not limited to

the Regents.

       In general, arguments raised for the first time in an appellant's reply brief are

forfeited on appeal unless good reason has been shown for the failure to raise them

earlier. (Garcia v. McCutchen (1997) 16 Cal.4th 469, 482, fn. 10; Shade Foods, Inc.

v. Innovative Products Sales & Marketing, Inc. (2000) 78 Cal.App.4th 847, 894, fn.

10.) Although Levi did not specifically raise the issue of punitive damages in her

opening brief, we conclude she did not forfeit the issue on appeal because she

challenged the trial court's finding that there was not a viable cause of action to

support a punitive damages award by arguing she raised a triable issue of fact as to

each cause of action. Thus, to the extent a viable cause of action allowing for punitive

damages survives, Levi's punitive damages prayer on that cause of action survives.

                                       DISPOSITION

       The judgment is reversed and the order granting defendants' motion for summary

judgment on Levi's amended complaint is vacated. The court is directed to enter a new

order denying defendants' motion for summary judgment and granting their alternative

motion for summary adjudication as to Levi's first cause of action for retaliation under

the FEHA, third cause of action for gender discrimination, fourth cause of action for

gender harassment, fifth cause of action for failure to prevent harassment, discrimination,
                                             52
and retaliation, and seventh cause of action for Bane Act violations. Levi is awarded her

costs on appeal.




                                                                                DATO, J.

WE CONCUR:




             BENKE, Acting P. J.




                      AARON, J.




                                           53